Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 1 of 23 PageID #: 135
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 2 of 23 PageID #: 136
 Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 3 of 23 PageID #: 137



January 19, 2019

Lilien Astuto
219 Bay 34th Street
Brooklyn, New York 11214

Your Honor:

         My name is Lilien Astuto, I am proud to offer my personal opinion on who Paul Semplice is and
how he has been part of my life. I have personally known Paul for more than 45 years and we have
made a friend/family bond. Growing up on Bay 34th Street since I was 3 years old, Paul and his family
moved on the block when we were about 10 years old. Our families being from Italy made our
friendship a family kind of bond. We lived on a block with many kids so our parents were very involved
with our upbringing. Paul's siblings, as well as mine, were together for many holidays, Paul was a fun,
caring and respectful boy growing up. Our fathers became very close and used to take all the kids out
together. We went to picnics, bowling, movies and family gathering all the time. The laughter we
shared together was priceless. Paul picked my father as his sponsor for his Confirmation, this is a Holy
Catholic Satrament and as an older man my father felt blessed that a young man would choose him as
his sponsor (Godfather), my father loved Paul like the son he never had. He would do anything to help
Paul and keep him safe. My father's dad passed away very unexpectedly when I was 12, we lived in the
same home, so we were very close. The night my Grandfather passed away Paul and his family were at
my house, I was very emotional, and Paul found me crying. He pulled me aside and told me to be strong
and that my father didn't want to see me suffering. So I put myself together and moved forward. Paul
became the big brother I didn't have. As we became teenagers, we didn't always do perfect things like
maybe cut out of school early to hang out with friends, but we never did anything that got us into
trouble. Paul was a fun guy, always ready to help out and caring about how others felt.

        We became adults. Got married and started a family at the same time. Paul and I have sons of
the same age. His son Jonpaul and my son Sal became friends and thanks to Paul coaching flag football
they both joined a team together and played flag football together with Paul as their coach. Paul pulled
the team together every week before a game this was about 10-15 boys about 12-14 years of age at his
house, he made sure that they had something to eat and went over the game plays.

         Paul's wife Barbara is a wonderful wife and mother. Barbara and I have become friends and
tried to keep the family bond strong.

        As we got older our parents got older too. Paul's parents moved to Italy for a few years and my
father became even closer to Paul. Paul worked like crazy to give his family everything they needed. He
put both his kids through private school. My father was so proud of Paul. As my father got older, he
became ill with a mind deteriorating disease called dementia. My father forgot who many people were,
both family and friends, but all he had to do was hear Paul's voice and his whole being would change, his
eyes would light up and he would say open the door my Godson Paul is here.

       Paul has become a family member and a holiday would not go by that both my parents would
not expect Paul along with his beautiful family to come by. My father is no longer here with us but he
watches over us an from up above, holding Paul close to his heart as I know Paul holds him too.

        Please give Paul leniency for taking responsibility for his mistake; he is better than you know.

If there would be any questions feel free to contact me

Regards, �         Oddo
Lilien Astute - 917-622-4252
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 4 of 23 PageID #: 138



 To Your Honor,
         My name is Melissa Semplice I am the daughter of Paul Semplice.
 From the first day my dad was arrested it bas made a big impact on my
 family. Going to court and hearing that he is a danger to the community and
 a risk of flight. I know the kind of person my father is and for 23 years of my
 life I have seen nothing but a good, caring and loving father, husband and
 friend. He has supported my mother, brother and I not only financially but
 also emotionally. I remember since I was little he would go to work early in
 the morning and come home late in the rain, snow and heat just to put us
 through the best education, a roof over out head and food on our plate. My
 dad coached flag football for my brother and his team of all young kids that
 looked up to him. He didn't only care about winning but also cared about
 their academic success and future.
         One day on his rehabilitation walk that he received twice a day for 30
 minutes we went to walk our dogs the usual streets we walked all the time.
 This time we went out my dad and I seen a lady with her dog lying on the
 floor in pain. My dad immediately went over to see if she was okay and
 called an ambulance for her, meanwhile, other pedestrians were just walking
 right by her not a care in the world. My dad brought her a bottle of water
 while waiting for an ambulance to come. He had to leave because his curfew
 was almost up and he made sure he had enough time to walk back home. I
 waited with her for the ambulance to come to make sure she was taken care
 of.
         I have many stories like that I can tell you about my father, but I am
 sure my dad is not in any way a danger to our community. My dad tries to
 help any which way he can help someone and for that I admire and look up
 to him in every which way. I am sure my father will never do anything to
 disobey the law ever again. No human is perfect I am not and neither is he.
 We all make mistakes we are only human. My father made a mistake and
 deserves a chance. Please give him leniency.

 Sincerely,
 Melissa Semplice
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 5 of 23 PageID #: 139
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 6 of 23 PageID #: 140




  Dear Judge Chen,

         My name is JohnPaul Semplice the son of Paul Semplice. My Father
  is good and warming person. My father and mother raised me to be the
  person I am today. My dad is loved by everyone and always wears his heart
  on his sleeve. He is definitely not a danger to the community as portrayed in
  court. He is a hard working man that broke his back at work day, night,
  overtime, snow, and rain just to provide for his family. He did so much that
  it required titanium plates to be put in his back. My father suffered great
  pain from this surgery and has had a very hard year recovering while
  home. He still needs to recover. Knowing my dad my whole life I have
  never seen him display any sort of violence. Describing the kind of father
  my dad is doesn't need one paper but a book. He is an amazing friend,
  father, and husband.

         I know my father has taken responsibility for his mistakes. He has
  suffered on home detention for a long time. I hope you will consider that
  and also what a great person he truly is and give a fair sentence.

  Sincerely,
  JohnPaul Semplice
 Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 7 of 23 PageID #: 141



Your Honor,

        My name is Joseph Semplice, and I have been given the opportunity to write on behalf of

my uncle, Paul Semplice. Paul is my father's older brother, and a valued member of our family.

As his nephew, I've had the good fortune of literally, growing up with Paul by my side, every

step of the way. It brings tears to my eyes, when I think of what a positive impact he has had on

my life thus far.

       My earliest memories of my uncle are those of him taking me to Coney Island and riding

the roller coaster with me, and spending hours outside, freezing, as I watched him coach little

league football. As I look back, I realize that Paul has been there for every significant staple in

my life. No matter what the situation was, whether it involved school, sports or even job hunting,

he was right there coaching me. When I was preparing for my first job interview, My Uncle Paul

would even go as far to pose as my perspective employer, so I could practice questions and

answers with him. Most importantly though, when I was only five or six years old, I had fallen

and needed stitches on my forehead. There was my uncle Paul, calling out my name as he rushed

to my side and provided first aid. I will never forget that day. As soon as I saw him, I knew

everything would be alright.

       Paul Semplice is a kind and caring man. He is his happiest when he is surrounded by his

family and friends. I can't remember a single Sunday dinner at my Nonna's, when uncle Paul

wasn't present and sharing stories with us in his own special way. His smile and bubbly presence

can light up a room. I truly feel one would be hard pressed to find an individual with the level of

grace and integrity that my uncle possesses. Paul Semplice is as genuine as they come. I am

blessed to have him as an uncle and privileged to call him my friend.

Sincerely, Joseph Semplice
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 8 of 23 PageID #: 142




 Your Honor,

 I am writing with regard to my younger brother, Paul Semplice, whom I have known throughout
 my life. Understandably, a reference letter from a relative might be considered biased, but I
 believe myself to be a good enough judge of character to be able to be honest and fair in my
 evaluation of his character. You may know about his mistake but not about all the good he has
 done in his life.

 Paul (as well as myself and then younger brother) were brought up in a very happy, yet
 disciplined religious household of kindness, honesty, loyalty, respect and compassion for others.

 My brother Paul is a very kind, compassionate individual, not only with his family but with friends,
 neighbors and even strangers who might be in need of help. As just one personal example I have
 a 25 years old disabled daughter who, because of her disability, has never been able to live a
 normal, happy life. She could not go out and have fun like others her age without the help and
 attention of an adult. Paul has always been especially sensitive, loving, kind and thoughtful of her
 by taking her along with his family for dinner, day trips etc., having to focus his attention on her
 rather than being able to fully enjoy the time with his family. He has been especially loving,
 thoughtful and generous with her as if she was her own daughter.

 Paul is also very hardworking family man who always puts the needs of others before his own.
 He is and has always been loving, loyal, honest, compassionate, generous and considerate
 person. My daughter and the rest of our family need him home with us. He is the rock of our
 family.

 If you need any further information, please do not hesitate to call.

 Respectfully,




         P
L ��
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 9 of 23 PageID #: 143



  Your Honor,

         My name is Veronica Semplice I am the daughter in law of Paul
 Semplice. I married his son this year August 18th, 2018. I know Paul for
 four years he made me feel comfortable the day I met him. Coming from
 Italy to live here was a big adjustment but he made me feel like part of the
 family from the moment I arrived. We were supposed to get married in Italy
 August 11th, 2018 but plans changed when my father law has been arrested.
 We had to make change of plans and my father in law was really upset
 because we had everything planned in Italy already. Things turned around
 and we decided to get married here to be with both families together. When
 times were really stressful and pressured he always said don't worry about it
 you will have a beautiful day. He helped us with the wedding financially
 when we couldn't make it. He took money out of his annuity to help see his
 son and I get married. Now he is having us stay in his house supporting us
 till we save enough money to buy a house. He just wants to see everyone
 happy and tried to help people any which way he can. My family came from
 Italy and he was kind enough to take them around everyday to see New
 York. The four years I have known Paul I know him pretty well. He has a
 sense of humor and like to joke around with me and I do with him as well.
 He is a caring person and always with open arms and doors welcoming
 people into his house like family. I am so happy to have come across such an
 amazing family that made me feels comfortable and welcomed from the day
 I met him. I am proud to call him my father in law. Please give him a
 chance.

  Sincerely, Veronica Semplice
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 10 of 23 PageID #: 144
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 11 of 23 PageID #: 145
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 12 of 23 PageID #: 146




    Your Honor:

           My name is Alexandra Semplice and I am writing this letter on behalf of my

    uncle Paul Semplice. My uncle is not just an uncle to me, but also was chosen to be

    my godfather and for that I am very thankful and grateful for. I would have chosen

    him on my own if I were able to speak for myself during my younger years because I

    would have never found a better candidate to always be there for me if ever needed.

    My uncle has been a great man, father, and friend to all. He has always had a heart

    of gold and never has failed to make me laugh whether I was happy or not. We have

    always been close and always will. I love him and know that he is a great and strong

    man. Our family has always been a strong unit and he was a big contribution to why

    these ways never have faded away. We are all always there for one another and

    never would that change. I am happy to see and know my uncle the way I do and

    care about him immensely. My uncle Paul wishes the best for my life, my future, and

    my career and never would doubt me on what I am trying to reach in life. I know

    that he genuinely believes in all that I am and I feel the same about him. He made a

    mistake and has been paying for it but he is a good person. As stated previously I am

    blessed to know that he is a second father to me if ever needed and will love him

    always with all my heart.

           Sincerely,

           Alexandra Semplice
    Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 13 of 23 PageID #: 147



Your Honor,
Paul Semplice and Barbara are cousins and to me and my wife , Paul
and Barbera are 2 of the most generous and fun to be around people.
Paul since I was a kid was a fun guy to be with, from playing sports
like tackle football to flag football and football in the street he was
always a fun friend to be with and cousin. Growing up Paul was
always there like your big brother to make sure you never got in
trouble and to make sure I was on the right track with life making sure
to stick to going to school. Paul was also very close with my mom and
dad, both of our parents come from the same town in Italy so we both
come from a very strict back ground , we were always taught to follow
a straight line or our fathers made sure we followed a straight line.
Paul is great to be around to have some laughs all the time he is a
very good cousin and frie nd. He has 2 beautiful children that adore
him for the sacrifices he made hes entire life to make sure his kids
had a good life in which we cam see they do, Paul is a hard working,
ge ne rous, respectful person. I am proud to him my friend.
I hope you can see what a great person he is and give him leniency for
making this mistake so late in life.


Thank you Anthony Grech
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 14 of 23 PageID #: 148



                                                                          January 11, 2019


         To Your Honor:

         My name is Gary Savarino and I have known Mr. Paul Semplice since he came to
         America at the age of 5.

         We grew up together. I consider Paul the brother I never had through the years
         we have grown closer and closer, I was the best man at his wedding.

         Paul has always been a good hearted person, he is a family man who got
         married at a young age and whom has a son and a daughter and a beautiful wife
         whom he loves dearly.

         How many couples today can say they have been happily married for the last 30
         years, he is a man who for these last 30 years who got up at 5:30 am and
         returned home at 5:30 pm in order to provide for his wife and children and to
         give them the best life possible.

         He is a man that has never been arrested before and has never even gotten
         speeding ticket before this matter.

         After 32 years of hard work he was diagnosed with a serious back injury that
         required over 6 hours of surgery, hopefully the operation proves successful but
         he is still in rehabilitation.

         I am proud to all Paul my cousin and my best friend, he is a soft-spoken kind
         hearted person whom has respect for everyone he meets.

         Your honor I hope you find it in your heart to give Paul leniency as I can
         guarantee that this is the last you shall hear from Paul Semplice.


          Sincerely Yours,




          Gary Savino
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 15 of 23 PageID #: 149
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 16 of 23 PageID #: 150
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 17 of 23 PageID #: 151




  January 24, 2019



  MatthewT. doth
  193 Edwin Street
  Staten Island, New York 10312

  Re: Paul Semplice


  Your Honor,

  My name is Matthew C1oth and I am a US Army Combat Veteran. I have personally known Paul Semplice
  and his family for over 30 years. During this time, I have known him to be kind, compassionate and
  honest. Paul has always helped others in their time of need. He is a great Father, Husband and Son. I
  am a very close family friend and can attest to his character. I have seen Paul's kindness first hand. I
  have watched him help a lot of people in need. For example he has helped me on numerous occasions·
  by donating his time and money during many fund raisers I have had for the VFW and American Legion. I
  am sure that he has tearned from the mistake he has made. 1 hope that you read this letter and find it in
  your heart to go lightly on him during his sentencing. I really know that his wife and children really need
  him and they are going to miss him terribly. So I ask you personally to extend whatever courtesy you
  can. If you have any questions regarding this letter, please don't hesitate to contact me. I can be
  reached anytime at (718) 490-3950.




  MatthewT. Cloth
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 18 of 23 PageID #: 152
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 19 of 23 PageID #: 153
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 20 of 23 PageID #: 154
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 21 of 23 PageID #: 155
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 22 of 23 PageID #: 156
Case 1:17-cr-00612-PKC Document 34-1 Filed 03/19/19 Page 23 of 23 PageID #: 157
